Exhibit 10.1

 

EMPLOYMENT AGREEMENT AND AGREEMENT FOR SEVERANCE PAY

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of April 22, 2005
with an effective date as of May 1, 2005 (the “Effective Date”) PLACER SIERRA
BANK, a California banking corporation (“Bank”) and ROBERT C. CAMPBELL, JR.
(“Employee”) (collectively sometimes referred to as the “Parties”):

 

WHEREAS, Employee, PLACER SIERRA BANCSHARES, a California corporation (“PLSB”)
and Bank entered into that certain Employment Agreement effective as of July 1,
2004, whereby Employee was employed as by PLSB as President of Bank of Orange
County until the merger of the Bank of Orange County into the Bank, and,
thereafter, was employed by the Bank as President of the Bank of Orange County
Division of the Bank (hereinafter “Initial Employment Agreement”).

 

WHEREAS, pursuant to the terms of the Initial Employment Agreement, Employee
became employed solely by the Bank on July 23, 2004;

 

WHEREAS, the parties have agreed to terminate Employee’s position as President
of Bank of Orange County, Division of the Bank, effective as of the open of
business on the Effective Date.

 

WHEREAS, the Parties have agreed Employee will remain employed with Bank as
advisor to the Chairman of the Board and Chief Executive Officer of the Bank
beginning as of the Effective Date through July 1, 2007 to assist in
transitional matters.

 

WHEREAS, the Parties have further agreed that Employee’s employment as advisor
to the Chairman of the Board and Chief Executive Officer of the Bank will
terminate effective July 1, 2007.

 

WHEREAS, the Parties have reached this Agreement governing Employee’s right to
severance pay, and to resolve all issues and disputes between Employee and Bank
(and/or any parent company, predecessor parent company, shareholder, subsidiary,
division or affiliate thereof); and

 

WHEREAS, the Parties intend this Agreement to supersede any and all previous
employment agreements between the Employee and Bank and/or PLSB, including the
Initial Employment Agreement, (and each of its parent companies, shareholders,
subsidiaries, divisions and affiliates), if any;

 

NOW, THEREFORE, IT IS MUTUALLY AGREED AS FOLLOWS:

 

1. Termination of Employment Agreement: Bank and Employee agree that the Initial
Employment Agreement, as amended, and all prior employment agreements between
Employee and Bank (and/or each of its parent companies, predecessor parent
company, shareholder, subsidiary, division or affiliate thereof) are hereby
canceled, terminated, rescinded and superceded and Employee hereby releases Bank
(and/or each of its parent companies, predecessor parent company, shareholder,
subsidiary, division or affiliate thereof) from any and all claims, debts or
obligations under said Initial Employment Agreement, as amended, and all prior
agreements.

 

-1-



--------------------------------------------------------------------------------

2. Employment and Duties. Effective May 1, 2005, Employee is hereby employed by
Bank as advisor to the Chairman of the Board and Chief Executive Officer of the
Bank. In this position, Employee shall assist the Chairman of the Board of Bank
in both public and transitional matters, and shall be available by telephone at
such times as are mutually agreeable to Employee and the Chairman of the Board
and Chief Executive Officer of the Bank. Employee shall not execute any
contracts or incur any liabilities on behalf of Bank without the express written
permission of the Chairman of the Board of Bank.

 

3. Extent of Services.

 

(a) Exclusive Employment. Employee shall be employed exclusively by Bank and
shall provide such services during the Employment Term (as defined below) as
provided in Section 2 above, and shall neither directly nor indirectly render
any services of a business, commercial or professional nature to any other
person, firm, corporation or organization for compensation without the prior
written consent of the Chairman of the Board of Bank.

 

(b) Employee Investment Activities. Nothing contained herein shall be construed
as preventing Employee from (i) investing his personal assets in businesses
which do not compete with Bank in such form or manner as will not require any
services on the part of Employee in the operation or the affairs of the
companies in which such investments are made and in which his participation is
solely that of an investor, (ii) purchasing securities in any corporation whose
securities are regularly traded provided that such purchase shall not result in
Employee collectively owning beneficially at any time five percent or more of
the equity securities of any corporation engaged in a business competitive to
that of Bank, and (iii) participating in conferences, preparing or publishing
papers or books or teaching so long as Bank approves of such activities prior to
Employee’s engaging in them.

 

4. Term of Employment. Subject to prior termination of this Agreement as
hereinafter provided in section 6, Bank hereby employs Employee, and Employee
hereby accepts employment with Bank, for a period beginning on the Effective
Date and ending on July 1, 2007 (the “Employment Term”).

 

5. Compensation and Benefits. In consideration of Employee’s services to Bank
during the Employment Term, Bank agrees to compensate Employee, subject to such
limitations as may exist under any federal or state banking law or regulation,
as follows:

 

(a) Base Compensation. Bank shall pay or cause to be paid to Employee a base
compensation of $250,000 per year (hereinafter the “Base Salary”), less payroll
taxes and withholding required by federal, state or local law and any additional
withholding to which Employee agrees in writing. Said Base Salary shall be
payable in semi-monthly installments in accordance with Bank’s normal payroll
procedures.

 

(b) General Expenses. Bank shall, upon submission and approval of written
statements and bills in accordance with the then regular procedures of Bank,
reimburse Employee for any and all reasonable necessary, customary and usual
expenses incurred by him

 

-2-



--------------------------------------------------------------------------------

while traveling for or on behalf of Bank, and any and all other necessary,
customary or usual expenses (including entertainment) incurred by Employee for
or on behalf of Bank in the normal course of business, as determined to be
appropriate by Chairman of the Board and the Chief Executive Officer of the
Bank.

 

(c) Health, Life and Disability Insurance. Bank shall provide for Employee’s
participation, at Bank’s expense, in group medical, dental, vision, life and
disability insurance benefits equivalent to the maximum benefits available under
the group insurance programs maintained by Bank for its employees. Employee
shall have the right, in Employee’s discretion, to designate the beneficiary or
beneficiaries of any such insurance. Bank reserves the right to modify and amend
such benefits from time to time. As provided under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) respecting continuation of any
insurance coverage, Employee shall, upon a loss of any such coverage for himself
under Bank’s health, dental, and/or vision plans (if any) resulting from (1)
termination of Employee’s employment (for any reason other than for gross
misconduct) or (2) a reduction in his hours, be entitled to exercise his COBRA
rights. Employee shall pay all premiums for any such continuation coverage(s)
elected by Employee.

 

(d) Other Benefits. Employee shall be entitled to participate during the
Employment Term in all employee benefit, welfare and other plans, practices,
policies and programs generally applicable to similarly situated employees of
Bank as are in effect from time to time, in accordance with the applicable terms
and conditions thereof. Bank reserves the right to modify and amend such
benefits, plans, practices, policies and programs from time to time.

 

6. Termination of Agreement. This Agreement may be terminated during the
Employment Term in accordance with this section 6.

 

(a) Termination Upon Change in Control. “Change in Control” shall mean the
occurrence of any of the following events:

 

(i) The consummation of a plan of dissolution or liquidation of Bank;

 

(ii) The consummation of a plan of reorganization, merger or consolidation
involving Bank, except for a reorganization, merger or consolidation where (A)
the shareholders of Bank immediately prior to such reorganization, merger or
consolidation own directly or indirectly more than 50% of the combined voting
power of the outstanding voting securities of the corporation resulting from
such reorganization, merger or consolidation (the “Surviving Corporation”) and
the individuals who were members of the Board immediately prior to the execution
of the agreement providing for such reorganization, merger or consolidation
constitute at least 50% of the members of the board of directors of the
Surviving Corporation, or a corporation beneficially directly or indirectly
owning a majority of the voting securities of the Surviving Corporation, or (B)
Bank is reorganized, merged or consolidated with a corporation in which any
shareholder owning at least 50% of the combined voting power of the outstanding
voting securities of Bank immediately prior to such reorganization, merger or
consolidation, owns at least 50% of the combined voting power of the outstanding
voting securities of the corporation resulting from such reorganization, merger
or consolidation;

 

-3-



--------------------------------------------------------------------------------

(iii) The sale of all or substantially all of the assets of Bank to another
person or entity;

 

(iv) The acquisition of beneficial ownership of stock representing more than
fifty percent (50%) of the voting power of Bank then outstanding by another
person or entity.

 

In the event of a Change in Control, Employee shall be eligible to receive a
single sum severance payment equal to his Base Salary for the number of months
remaining in the Employment Term (less payroll taxes and withholding required by
any federal, state or local law, any additional withholding to which Employee
has agreed, and any outstanding obligations owed by the Employee to Bank),
provided that any and all stock options previously granted to Employee under any
stock option plan of Bank or any affiliate of Bank and held by Employee at the
date of termination shall become fully vested and shall be exercisable for a
period of two (2) years after the date of termination. No portion of such
severance pay shall be payable until eight days after delivery to Bank of a duly
executed Release in the form of Exhibit “B” hereto.

 

Such severance pay shall constitute liquidated damages in lieu of any and all
claims by Employee against Bank and each of its parent companies, shareholders,
subsidiaries, divisions and affiliates, and each of their respective directors,
partners, officers, employees and agents, arising out of this Agreement or out
of the employment relationship or termination of the employment relationship
between Employee and Bank, and shall be in full and complete satisfaction of any
and all rights which Employee may enjoy hereunder, and is expressly conditioned
upon receipt by Bank of an executed, unconditional Release from Employee in the
form of Exhibit “B”.

 

Notwithstanding anything to the contrary provided herein, in the event the
amounts payable to Employee in the event of a Change in Control would, if they
included such termination payments to be made pursuant to this section 6(a),
constitute Excess Parachute Payments for purposes of Sections 280G(b) and 4999
of the Internal Revenue Code of 1986, as amended, (“IRC”) or any successor
statute) (after application of IRC section 280G(b)(4)), the amount payable under
this section 6(a) shall be reduced by the amount necessary to cause Employee to
receive no Excess Parachute Payments.

 

In the event that Employee is terminated pursuant to this section 6(a), Employee
shall be entitled to receive (i) those benefits, if any, that have vested by
operation of state or federal law or under any written term of a plan (“Vested
Benefits”), and (ii) health care coverage continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA
Rights”).

 

(b) Early Termination by Bank Without Cause. This Agreement and Employee’s
employment may be terminated by Bank without cause, for any reason whatsoever or
for no reason at all, in the sole, absolute and unreviewable discretion of Bank,
upon written notice by Bank to Employee.

 

In the event that Employee is terminated by Bank without cause, Employee shall
be eligible to receive a single sum severance payment equal to his Base Salary
for the number of months remaining in the Employment Term (less payroll taxes
and withholding required by any

 

-4-



--------------------------------------------------------------------------------

federal, state or local law, any additional withholding to which Employee has
agreed, and any outstanding obligations owed by the Employee to Bank), provided
that any and all stock options previously granted to Employee under any stock
option plan of Bank or any affiliate of Bank and held by Employee at the date of
termination shall become fully vested and shall be exercisable for a period of
two (2) years after the date of termination. No portion of such severance pay
shall be payable until eight days after delivery to Bank of a duly executed
Release in the form of Exhibit “B” hereto.

 

Such severance pay shall constitute liquidated damages in lieu of any and all
claims by Employee against Bank and each of its parent companies, shareholders,
subsidiaries, divisions and affiliates, and each of their respective directors,
partners, officers, employees and agents, arising out of this Agreement or out
of the employment relationship or termination of the employment relationship
between Employee and Bank, and shall be in full and complete satisfaction of any
and all rights which Employee may enjoy hereunder, and is expressly conditioned
upon receipt by Bank of an executed, unconditional Release from Employee in the
form of Exhibit “B”.

 

In the event that Employee is terminated pursuant to this section 6(b), Employee
shall also be entitled to receive Vested Benefits, as defined hereinabove, and
COBRA rights, as defined hereinabove.

 

(c) Early Termination by Employee. Employee may terminate this Agreement upon 90
days’ written notice to Bank. Employee shall continue to perform his duties
under this Agreement until the end of such 90 day period, provided however, that
Bank may, at its option, immediately terminate this Agreement, upon notice to
Employee, and in the event that Bank so elects to terminate this Agreement, Bank
shall continue to pay Employee his normal compensation through the end of such
90 day period. Thereafter, Employee shall not be entitled to receive
compensation or other benefits under this Agreement, provided, however, that
Employee shall be entitled to receive Vested Benefits, as defined hereinabove,
and COBRA rights, as defined hereinabove.

 

(d) Early Termination Upon Disability. This Agreement and all benefits hereunder
shall terminate if Employee is not able, as a result of an illness or other
physical or mental disability, to perform the essential functions of his
position as required by this Agreement for a period of ninety (90) consecutive
days or in excess of one hundred eighty (180) days in any one (1) year period,
notwithstanding reasonable accommodation by Bank to Employee’s known physical or
mental disability, solely in accordance with, and to the extent required by, the
Americans with Disabilities Act, 29 U.S.C. Sections 12101-213 or any other state
or local law governing the employment of disabled persons (the “ADA”) provided
such accommodation would not impose an undue hardship on the operation of Bank’s
business or a direct threat to the Employee or others pursuant to the ADA. In
the event of termination of this Agreement by Bank pursuant to this section
6(d):

 

(i) Employee shall be entitled to disability benefits provided by the disability
insurance coverage identified in section 5(c) of this Agreement; and

 

(ii) All other benefits provided for under this Agreement shall cease as of the
date of termination (except insofar as the group insurance benefits provided
under section 5(c) may be continued or convertible by Employee as provided under
COBRA or other laws applicable at the time of termination).

 

-5-



--------------------------------------------------------------------------------

(iii) Employee shall also be entitled to receive Vested Benefits, as defined
hereinabove.

 

For purposes of this Agreement, physical or mental disability shall mean the
inability of Employee to fully perform under this Agreement for a continuous
period of ninety (90) days, as determined in the case of physical disability by
a physician, or in the case of mental disability by a psychiatrist, both of whom
must be licensed to practice medicine in California and are to be selected with
the approval of Bank and Employee. Upon demand by Bank, Employee shall act
promptly to select such physician or psychiatrist jointly with Bank and shall
consent to undergo any reasonable examination or test. Recurrent disabilities
will be treated as separate disabilities if they result from unrelated causes or
if they result from the same or related cause or causes and are separated by a
continuous period of at least twelve (12) full months during which Employee was
able to perform his duties hereunder equal to at least eighty percent (80%) of
his capacity prior to disability. Otherwise, recurrent disabilities will be
treated as a continuation of previous disabilities for the purpose of
determining the limitations established in this Section.

 

(e) Death During Employment. This Agreement and all benefits hereunder shall
terminate immediately upon the death of Employee, except that Employee’s heirs
or estate shall also be entitled to receive Vested Benefits, as defined
hereinabove, and Employee’s dependants may be entitled to COBRA rights, as
defined hereinabove.

 

7. Survival of Obligations. The provisions of Sections 6, 10, 11, 12, 13, 14,
16, 18 and 28 of this Agreement shall survive Employee’s termination of
employment and the termination of this Agreement. Other provisions of this
Agreement shall survive any termination of Employee’s employment to the extent
necessary to the intended preservation of each Party’s respective rights and
obligations.

 

8. Fidelity Bond. Employee agrees that he will furnish all information and take
any other steps necessary to enable Bank to obtain or maintain a fidelity bond
conditional on the rendering of a true account by Employee of all moneys, goods,
or other property which may come into the custody, charge or possession of
Employee during the Employment Term. The surety company issuing the bond and the
amount of the bond must be acceptable to Bank and satisfy all banking laws and
regulations. All premiums on the bond are to be paid by Bank.

 

9. Compliance with Bank Policies. Employee agrees to observe and comply with the
rules and regulations of Bank respecting the performance of his duties and to
carry out and perform orders, directions and policies communicated to him from
time to time. Employee agrees to comply with all rules and policies contained in
any applicable Employee Handbook which has been or will be issued by Bank.

 

10. Bank Property. All records, financial statements and similar documents
obtained, reviewed or compiled by Employee in the course of the performance by
him of services for Bank, whether or not confidential information or trade
secrets, shall be the exclusive property of Bank. Employee agrees to hold as
Bank’s property, all memoranda, books, papers, letters,

 

-6-



--------------------------------------------------------------------------------

formulas and other data, and all copies thereof and therefrom, in any way
relating to Bank’s business and affairs, whether made by him or otherwise coming
into his possession, and on termination of his employment, or on demand of Bank,
at any time to deliver the same to Bank. Employee shall have no rights in such
documents upon any termination of his employment.

 

11. Proprietary Information.

 

(a) Employee recognizes and acknowledges that Bank and its parent companies,
shareholders, subsidiaries, divisions and affiliates possess trade secrets and
other confidential and/or proprietary information concerning their respective
business affairs and methods of operation which constitute valuable,
confidential, and unique assets of the business of Bank and its parent
companies, shareholders, subsidiaries, divisions and affiliates (“Proprietary
Information”), which Bank and its parent companies, shareholders, subsidiaries,
divisions and affiliates have developed through a substantial expenditure of
time and money and which are and will continue to be utilized in the business of
Bank and its parent companies, shareholders, subsidiaries, divisions and
affiliates and which are not generally known in the trade. As used herein,
Propriety Information includes the following:

 

(i) Customer lists, including information regarding the identity of clients and
client contacts, client accounts, the business needs and preferences of clients,
and information regarding business and contractual arrangements with clients. As
used herein, “Customer List” is not limited to physical writing or compilations,
and includes information which is contained in or reproduced from the memory of
any employee.

 

(ii) Business plans, objectives and strategies, and marketing plans and
information;

 

(iii) Financial information, sales information and pricing information,
including information regarding vendors, suppliers and others doing business
with Bank, or any parent company, shareholder, subsidiary, division or affiliate
thereof;

 

(iv) Personal identities and information regarding skills and compensation of
the personnel of Bank, or any parent company, shareholder, subsidiary, division
or affiliate thereof;

 

(v) Bank manuals and handbooks, computer programs and data;

 

(vi) Any other confidential information which gives Bank, or any parent company,
shareholder, subsidiary, division or affiliate thereof, an opportunity to claim
a competitive advantage or has economic value.

 

(b) During his employment with Bank, Employee will not use, copy, transmit or
otherwise disclose Bank’s Proprietary Information for any purpose other than for
the benefit of Bank, and Employee will make all reasonable efforts to protect
the confidential nature of such information. Employee will not disclose Bank’s
Proprietary Information to anyone not entitled to such disclosure without the
advance written permission of the Chairman of the Board of the Bank.

 

-7-



--------------------------------------------------------------------------------

(c) Upon termination of his employment, Employee will immediately deliver to
Bank all of Bank’s Proprietary Information. Employee will not retain any copies
of Bank’s Proprietary Information after termination of his employment without
the express written consent of the Chairman of the Board.

 

(d) After termination of his employment, Employee will not use Bank’s
Proprietary Information for any purpose, or disclose or communicate the same to
any person, firm or corporation for any purpose.

 

(e) In the event Employee should receive, during the Employment Term, or
thereafter, any subpoena, search warrant or other court process requiring
Employee to produce any documents containing Proprietary Information as defined
herein, Employee shall immediately provide a copy of such request to Bank.

 

(f) Notwithstanding anything in this Agreement to the contrary, information (i)
already in the public domain; (ii) independently developed by the Employee;
(iii) obtained from a source not subject to a confidentiality obligation to Bank
or a third party; or (iv) that becomes public knowledge (other than by acts of
the Employee in violation of this Agreement), shall not be deemed to be
Proprietary Information as described in this section 11.

 

12. Non-Solicitation. During his employment with Bank, and for a period of one
year immediately following his employment with Bank, Employee shall not,
directly or indirectly, solicit or attempt to solicit any employee of Bank, or
of any parent company, shareholder, subsidiary, division or affiliate thereof,
to terminate his or her employment with said company, or to work for any other
business, person or company.

 

13. Equitable Relief. Employee acknowledges that any breach or threatened breach
by him of the provisions of Sections 10, 11 and 12 of this Agreement will result
in immediate and irreparable harm to Bank, for which there will be no adequate
remedy at law, and that Bank will be entitled (subject to section 28) to
equitable relief to restrain Employee from violating the terms of these
sections, or to compel Employee to cease and desist all unauthorized use and
disclosure of the Confidential Information, without posting bond or other
security. Nothing in this section shall be construed as prohibiting Bank from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Employee.

 

14. Property of Others. Employee represents that his performance under this
Agreement does not and will not breach any agreement to keep in confidence
confidential information or trade secrets, if any, acquired by Employee in
confidence prior to this Agreement. There are no agreements, written or oral,
conveying rights in any research conducted by Employee. Employee represents, as
part of the consideration for entering into this Agreement, that he has not
brought and will not bring to Bank or use in the performance of his
responsibilities at Bank any equipment, supplies, facility or trade secret
information of any current or former employer or organization with which he
provided services which are not generally available to the public, unless he has
obtained written authorization for their possession and use.

 

-8-



--------------------------------------------------------------------------------

15. Non-Competition by Employee. Employee shall not, during his employment with
Bank, directly or indirectly, either as an employee, employer, consultant,
agent, principal, partner, shareholder, corporate officer, director, or in any
other individual or representative capacity, work for, or engage or participate
in the business of, any competing company, bank, bank holding company or
financial holding company or financial institution or financial services
business without the prior written consent of the Chairman of the Board.

 

16. Indemnification. Bank shall indemnify Employee, to the maximum extent
permitted under the Bylaws of Bank and governing laws and regulations, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Employee in connection with any
threatened or pending action, suit or proceeding to which Employee is made a
party by reason of his position as an officer or agent of Bank or by reason of
his service at the request of Bank, if Employee acted in good faith and in a
manner reasonably believed to be in the best interests of Bank. If available at
rates determined by Bank, in its sole discretion, to be reasonable, Bank shall
endeavor to apply for and obtain Directors’ and Officers’ Liability Insurance to
indemnify and insure Bank and Employee from such liability or loss. Employee
shall indemnify Bank from and against all costs, expenses (including attorney’s
fees), liability and damages arising out of any act of misconduct, other than
actions taken in good faith and in a manner reasonably believed to be in the
best interests of Bank, by Employee during the term of this Agreement.

 

Notwithstanding the foregoing, in any administrative proceeding or civil action
initiated by any federal banking agency, Bank may only reimburse, indemnify or
hold harmless Employee if Bank is in compliance with any applicable statute,
rule, regulation or policy of the Federal Deposit Insurance Corporation, Office
of the Comptroller of the Currency, Board of Governors of the Federal Reserve
System, or the California Department of Financial Institutions regarding
permissible indemnification payments.

 

17. Breach. Breach by either Party of any of his or its respective obligations
under Sections 2, 3, 5, 9, 10, 11, 12, 14 and 16 of this Agreement shall be
deemed a material breach of that Party’s obligations hereunder, provided,
however, that no breach of a monetary obligation shall be deemed a material
breach until the Party allegedly in breach has failed to cure said breach within
seven (7) business days after the aggrieved Party delivers written notice of
such breach to the other Party.

 

18. Survival of Agreement in Event of Merger. This Agreement shall not be
terminated by any merger in which Bank is not the surviving or resulting
corporation, or on any transfer of all or substantially all of Bank’s assets. In
the event of any such merger or transfer of assets, the provisions of this
Agreement shall be binding on and inure to the benefit of the surviving business
entity or the business entity to which such assets shall be transferred. This
section shall not serve to diminish Employee’s rights pursuant to section 6(a)
above.

 

19. Tax Consequences. Employee is urged to review with his own tax advisors the
federal and state tax consequences of the transactions contemplated by this
Agreement. Employee is relying solely on such advisors (if any) and not on any
statements or representations of Bank or any of its agents.

 

-9-



--------------------------------------------------------------------------------

20. Withholding. All payments provided for hereunder shall be reduced by payroll
taxes and withholding required by any federal, state or local law, and any
additional withholding to which Employee has agreed in writing.

 

21. Notices. Any notices to be given hereunder by either Party to the other may
be effected in writing either by personal delivery or by mail, registered or
certified, postage prepaid with return receipt requested. Notices to Bank shall
be given to Bank at its then current principal office, c/o Chairman of the Board
of Directors. Notices to Employee shall be sent to Employee’s last known
personal residence. Notices delivered personally shall be deemed communicated as
of actual receipt; mailed notices shall be deemed communicated as of five (5)
calendar days after mailing.

 

22. Entire Agreement. This Agreement supersedes all other agreements, either
oral or in writing, between the Parties (or any parent company, shareholder,
subsidiary, division or affiliate thereof) with respect to the employment of
Employee (excluding only stock option agreements) and contains all of the
covenants and agreements between the Parties with respect to such employment.
Each Party to this Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by any Party, or
anyone acting on behalf of any Party, which are not embodied herein, and that no
other agreement, statement or promise not contained in this Agreement shall be
valid and binding.

 

23. Amendment. This Agreement may be changed or modified, or any provisions
hereof waived, only by a writing signed by the Party against whom enforcement of
any waiver, change or modification is sought.

 

24. Severability. In the event that any term or condition contained in this
Agreement shall, for any reason, be held by a court of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or non-enforceability shall not affect any other term or condition of this
Agreement, but this Agreement shall be construed as if such invalid or illegal
or unenforceable term or condition had never been contained herein.

 

25. Choice of Law and Forum. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, except to the extent
preempted by the laws of the United States. Any action or proceeding brought
upon, or arising out of, this Agreement or its termination shall be brought in a
forum located within the State of California, and Bank and Employee hereby agree
to be subject to service of process in California.

 

26. Waiver. The Parties hereto shall not be deemed to have waived any of their
respective rights under this Agreement unless the waiver is in writing and
signed by such waiving Party. No delay in exercising any rights shall be a
waiver nor shall a waiver on one occasion operate as a waiver of such right on a
future occasion.

 

27. Interpretation. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any of the Parties
hereto. Captions and section headings used herein are for convenience and ready
reference only and shall not be used in the construction or interpretation
thereof.

 

-10-



--------------------------------------------------------------------------------

28. Arbitration. In the event of any dispute, claim or controversy between the
Employee and Bank (or any of Bank’s parent companies, shareholders,
subsidiaries, divisions and/or affiliates and/or any of its or their respective
officers, partners, directors, members, managers, employees, agents or
employees) arising out of this Agreement or the Employee’s employment with Bank,
Employee and Bank agree to submit such dispute, claim or controversy to final
and binding arbitration before the American Arbitration Association (“AAA”) in
accordance with the AAA National Rules for the Resolution of Employment
Disputes. The claims governed by this arbitration provision include, but are not
limited to, claims for breach of contract, civil torts and employment
discrimination such as violation of the Fair Employment and Housing Act, Title
VII of the Civil Rights Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and other employment laws.

 

(a) The arbitration shall be conducted by a single arbitrator selected either by
mutual agreement of the Employee and Bank or, if they cannot agree, from an
odd-numbered list of experienced employment law arbitrators provided by the
American Arbitration Association. Each Party shall strike one arbitrator from
the list alternately until only one arbitrator remains.

 

(b) Each Party shall have the right to conduct reasonable discovery, as
determined by the arbitrator.

 

(c) The arbitrator shall have all powers conferred by law and a judgment may be
entered on the award by a court of law having jurisdiction. The arbitrator shall
render a written arbitration award that contains the essential findings and
conclusions on which the award is based. The award and judgment shall be binding
and final on both Parties.

 

(d) Bank will pay the arbitrator’s fees and costs as well as any AAA
administrative fees. The Parties shall each pay the fees of their own attorneys
and the expenses of their own witnesses.

 

(e) This agreement to arbitrate shall continue during Employment Term and
thereafter regarding any employment-related disputes.

 

(f) The Employee and Bank understand that by signing this Agreement, they give
up their right to a civil trial and their right to a trial by jury.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year above
written.

 

“BANK”   “EMPLOYEE” PLACER SIERRA BANK   ROBERT C. CAMPBELL, JR.     

/s/ Ronald W. Bachli

--------------------------------------------------------------------------------

 

/s/ Robert C. Campbell, Jr.

--------------------------------------------------------------------------------

By:

  

Ronald W. Bachli

 

Robert C. Campbell, Jr.

Title:

  

Chairman of the Board and

Chief Executive Officer

   

 

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE AGREEMENT

 

This Release Agreement (“Release”) was given to me, ROBERT CAMPBELL
(“Employee”), this      day of             , 200  , by PLACER SIERRA BANK, a
California banking corporation (“Bank”). At such time as this Release becomes
effective and enforceable (i.e., the revocation period set forth below has
expired), and assuming such Employee is otherwise eligible for payments under
the terms of that certain Employment Agreement and Agreement for Severance Pay
between Employee and Bank entered into as of September 1, 2003 (the
“Agreement”), Bank agrees to pay Employee, pursuant to the terms of the
Agreement, a single sum severance payment in the amount of $275,000, plus
Employee’s incentive bonus for the 2003 calendar year (which incentive bonus
shall be pro-rated if the Agreement is terminated by Employee prior to the
expiration of the Employment Term pursuant to Section 6(a) of the Agreement)
(less payroll taxes and withholding required by any federal, state or local law,
any additional withholding to which Employee has agreed, and any outstanding
obligations owed by the Employee to Bank), provided that the Bank shall be
obligated to pay Employee’s incentive bonus under the Bank’s 2003 Executive
Incentive Compensation Plan at the same time as it makes payment of any other
incentive bonuses paid to other officers of the Bank under such plan and shall
not be obligated to make such payment to Employee at any earlier time.

 

Employee is also entitled to receive (i) those benefits, if any, that have
vested by operation of state or federal law or under any written term of a plan
(“Vested Benefits”), and (ii) health care coverage continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

 

In consideration of the receipt of the promise to pay such amount, Employee
hereby agrees, for himself, his heirs, executors, administrators, successors and
assigns (hereinafter referred to as the “Releasors”), to fully release and
discharge Bank and each of its parent companies, shareholders, subsidiaries,
divisions and affiliates, and each of their respective officers, partners,
directors, members, managers, employees and agents, and each of their respective
predecessors, successors, heirs and assigns (hereinafter referred to as the
“Releasees”) from any and all claims, suits, causes of action, debts,
obligations, costs, losses, liabilities, damages and demands under any federal,
state or local law or laws, or contract, tort or common law, whether or not
known, suspected or claimed, which the Releasors have, or hereafter may have,
against the Releasees arising out of or in any way related to Employee’s
employment (or other contractual relationship) with Bank and/or the termination
of that relationship. The claims released herein include claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act, the Americans with Disabilities Act,
the U.S. Pregnancy Discrimination Act, the U.S. Family and Medical Leave Act,
the U.S. Fair Labor Standards Act, the U.S. Equal Pay Act, The Workers
Adjustment and Notification Act, the California Fair Employment and Housing Act,
and the California Labor Code. Provided, however, that this Agreement does not
waive rights or claims under the Age Discrimination in Employment Act that may
arise after the date this Release is executed.

 

-13-



--------------------------------------------------------------------------------

It is understood and agreed that this Release extends to all such claims and/or
potential claims, and that Employee, on behalf of the Releasors, hereby
expressly waives all rights with respect to all such claims under California
Civil Code section 1542, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

The monies to be paid to the Employee in this Release are in addition to any
sums to which he would be entitled without signing this Release.

 

Employee acknowledges that he has read and does understand the provisions of
this Release. Employee acknowledges that he affixes his signature hereto
voluntarily and without coercion, and that no promise or inducement has been
made other than those set out in this Release and that he executes this Release
without reliance on any representation by any Releasee.

 

Employee understands that this Release involves the relinquishment of his legal
rights, and that he has the right to, and has been given the opportunity to,
consult with an attorney of his choice. Employee acknowledges that he has been
(and hereby is) advised by Bank that he should consult with an attorney prior to
executing this Release.

 

This document does not constitute, and shall not be admissible as evidence of,
an admission by any Releasee as to any fact or matter.

 

In case any part of this Release is later deemed to be invalid, illegal or
otherwise unenforceable, Employee agrees that the legality and enforceability of
the remaining provisions of this Release will not be affected in any way.

 

Employee acknowledges that he has been given a period of twenty-one (21) days
from receipt of this Release within which to consider this Release and decide
whether or not to execute this Release. If Employee executes this Release at any
time prior to the end of the 21 day period, such early execution was a knowing
and voluntary waiver of Employee’s right to consider this Release for at least
21 days, and was due to his belief that he had ample time in which to consider
this Release.

 

Employee may, within seven (7) days of his execution and delivery of this
Release, revoke this Release by a written document received by Bank on or before
the end of the seven (7) day period. The Release will not be effective until
said revocation period has expired. No payments will be made hereunder if the
Employee revokes this Release.

 

Dated:                     

       

--------------------------------------------------------------------------------

ROBERT CAMPBELL

 

-14-